FREEDMAN, P. J.
This is one of the ordinary actions for personal injuries alleged to have been caused by the negligence of the defendant. The only evidence given by the plaintiff, who was the only witness sworn in his behalf, as to the occurrence, was that one of the defendant’s cars stopped in response to his signal, and that plaintiff “stepped with the right foot on the car, and then I was holding. .1 wanted to get on, and the car started, and I fell off;1 and the car went right along, and I fell on the street.” This is no evidence of negligence on the part of the defendant. The mere starting of a car is not negligence. How or in what manner the car in this case was started does not appear, nor was it shown that the plaintiff’s fall was caused by such starting of the car.
Judgment reversed. New trial ordered, with costs to the appellant to abide the event. All concur.